Title: To Benjamin Franklin from Johann Reinhold Forster, 27 April 1782
From: Forster, Johann Reinhold
To: Franklin, Benjamin


  Sir.
Halle in the Dutchy of Magdeburg April the 27th. 1782.
Permit me to introduce to Your acquaintance the Bearer Mr. Loder, first Physician to the Duke of Saxe Weimar a Man remarkable for his natural & acquired talents & one of the first Anatomists of our Germany. The happy moments which my Son has passed in Yr. company & the civilities You honoured him with as well as the condescendence & Kindness You are used to treat with, all Men of talents & Science let me hope a favourable reception for my Friend Loder, & will serve as An Apology, for the Liberty I presume to take on this occasion.
Give me leave at the same time to congratulate You, on the happy prospect of seeing Your Country at last acknowledged as independent by all Europe & Great Britain itself. The Satisfaction of seeing this great work so near a Conclusion at a general Pacification, must naturally contribute to Yr. happiness, who have had So great a share in the delivering Your Country from the Oppressions of a Set of despotick Men, then at the head of the British Administration. May providence shower down on You the choicest of her Blessings; is the sincere wish, together with the most respectuous regard, of Sir Your most obedt. humble Servant
Forster.
His Excellency. Benj. Franklin. Esqr.
 
Notation: Foster, April 27. 1782.
